Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered November 16, 2022 for the patent application 17/036,486.   


Status of Claims

Claims 1, 3,  7, 8, 10, 14, 15, 17 and 20 are pending in the application.
Claims 1, 7, 8, 14, 15 and 20 are currently amended in the application.
Claims 2, 4 - 6,  9, 11 - 13, 16, 18 and 19 are cancelled in the application without prejudice or disclaimer.


Response to Arguments

Applicant’s arguments filed November 16, 2022 with respect to claims 1, 3,  7, 8, 10, 14, 15, 17 and 20 have been fully considered but are moot in view of the new ground(s) of rejections.   

A review of the claims and updated search necessitated the rejections below.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3,  7, 8, 10, 14, 15, 17 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1, 3,  7, 8, 10, 14, 15, 17 and 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 8 and computer readable claim 15.  Claim 1 recites the limitations of:

( A ) receiving, at a point of sale (POS) terminal associated with the  parallel transaction system, an electronic transaction request of a payment vehicle, wherein the payment vehicle is at least one of:
a merchant-issued payment card, a contactless payment device, or a digital payment application; 

( B ) determining, utilizing at least the POS terminal, a type of the payment vehicle, the type of the payment vehicle being at least one of an open loop type, a closed loop type, or a parallel type; 

( C ) displaying, on a display screen of the POS terminal and responsive to determining that the type of the payment vehicle is of the parallel type, a graphical user interface presenting: 
A) one or more closed-loop payment account options and one or more open-loop payment account options and 
B) one or more priority options that define a predetermined order of use of the one or more closed-looped payment account options and/or the one or more open-loop payment account options during execution of the electronic transaction request; 
( D ) receiving, at the graphical user interface, one or more user preference selections from a user identifying: 
which of the one or more closed-loop payment account options to use in a parallel transaction, which of the one or more open-loop payment account  options to use in the parallel transaction, and the predetermined order of use of the selected one or more closed-loop payment account options and the selected one or more open-loop payment account options during execution of the electronic transaction request via the parallel transaction; 


( E ) executing, utilizing a payment terminal connected to the POS terminal, the parallel transaction based on the one or more user preference selections, wherein the parallel transaction utilizes a combination of open-loop funds associated with the one or more open-loop account options and closed loop funds associated with the one or more closed-loop account options, wherein the open loop funds correspond to a line of credit associated with a credit card account; and 

( F ) completing, based on the executing and via a payment processing system associated with the parallel transaction system, the electronic transaction request, wherein the completing the electronic transaction request comprises executing, by the parallel transaction system, an open-loop transaction and a closed-loop transaction in the predetermined order based on the one or more user preference selections, wherein the one or more user preference selections designate that all of the closed-loop funds should be utilized prior to utilizing any of the open-loop funds.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the parallel transaction system or graphical user interface or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 8 and 15.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) - ( C ) and ( E ) above in Applicant’s specification para [0018], which discloses “To address the above-noted problems, the present disclosure describes systems and methods that execute payment transactions of a parallel payment vehicle that may include the functionality and aspects of both open-loop and closed-loop payment vehicles. For example, a processing system including a parallel payment system, a transaction system, and a tokenization system of the present disclosure may execute payment transactions of a parallel payment vehicle. The parallel payment system may detinning whether a payment vehicle of a customer received at a
merchant's point of sales (POS) terminal or a merchant's e-commerce website on a browser is a parallel payment vehicle. In one embodiment, the merchant's POS terminal
may also be configured to determine whether the payment vehicle received is a parallel payment vehicle. Upon determining the payment vehicle is a parallel payment vehicle,
the processing system may execute the payment transaction associated with the parallel payment vehicle based on an open-loop or a closed-loop payment transaction process. The payment transaction may be executed by the processing system based on the customer's preferences for utilizing an open-loop payment account or a closed-loop payment account associated with the parallel payment vehicle.”.

Also, claim 1, limitation ( A ) and ( F ) above in Applicant’s specification para [0048], which discloses “At step 602, a parallel transaction system (e.g., the processing system 130 including the parallel payment system 135, transaction system 140, and the tokenization system 150 thereof) may receive an electronic transaction request of a payment vehicle (e.g., the payment vehicle 106). In one embodiment, the payment vehicle may comprise at least one of open-loop funds or closed-loop funds. At step 604, the parallel transaction system may determine a type of the payment vehicle, the type of the payment vehicle being at least one of an open-loop type, a closed-loop type, or a parallel type. In one embodiment, when the type of the payment vehicle is a parallel type, the parallel transaction system may determine an available amount of open-loop funds and an available amount of closed-loop funds associated with the payment vehicle.“.  

Also, claim 1, limitation ( A ) and ( B ) above in Applicant’s specification para [0025], which discloses “Still referring to FIG. 1, in one embodiment, the POS terminal 110 may be configured to detect whether the payment vehicle 106 is an open-loop payment vehicle, a closed-loop payment vehicle, or a parallel payment vehicle. The POS terminal 110 may interact with the merchant system 120, and/or directly with the processing system 130 to execute electronic payment transactions associated with the payment vehicle 106. The merchant system 120 may be a payment terminal (e.g., a "pin pad"), or, a data server, for example, displaying a merchant's e-commerce store. The user 105 may provide sensitive data associated with the payment vehicle 106 directly, such as at the POS terminal 110 at a retail location, or via, for example, remotely via the browser 115. The browser 115 may interact with the merchant system 120, and/or directly with the processing system 130 to in order to facilitate the execution of payment transactions associated with the payment vehicle 106. The browser 115 may be a client-side browser on a user computing device, but may also be a client-side app, or any other type of client-side data processor. The browser 115 may also collect data associated with the payment vehicle 106 from the user 105 and transfer the data securely to the transaction network(s) 160 via an intermediary such as the processing system 130. The processing system 130, such as a payment processor, may be an intermediary in this system to ensure validity of a payment request associated with the payment vehicle 106.“.   

Also, claim 1, limitation ( A ) above in Applicant’s specification para [0023], which discloses “Referring now to the appended drawings, FIG. 1 depicts an exemplary system 100 including a point of service (POS) terminal 110, a browser 115, a merchant system(s) 120, and a processing system 130, which is in communication with a transaction network(s) 160. The POS terminal 110 may collect data of a payment vehicle 106 (e.g., credit card, debit card, gift card, loyalty card, bonus points card, digital payment device, digital wallet, etc.) from a user 105 and transfer the data of the payment vehicle 106 securely to the processing system 130. The payment vehicle 106 (e.g., credit card, debit card, contactless payment device, digital payment device, digital wallet, etc.) may be an open-loop payment vehicle, a closed-loop payment vehicle, or a parallel payment vehicle (e.g., a payment vehicle including both functionality and aspects of an open-loop payment vehicle and a closed-loop payment vehicle).“. 

Also, claim 1, limitation ( C ) and ( D ) above in Applicant’s specification para [0046], which discloses “Still referring to FIG. 5, at step 514, the POS terminal 110 may display a graphical user interface with options for the user 105 to choose whether to pay with closed-loop funds 208 of the parallel payment vehicle 201. At step 516, if the user 105 chooses not to use the closed-loop funds 208, then the processing system 130 may proceed to step 512 to complete the purchase payment transaction in accordance with the open-loop payment process (e.g., via open-loop payment network scheme links) similarly to steps 414-418 as described above. If the user 105 chooses to use the closed-loop funds 208, the processing system 130 may process the payment transaction without using open-loop payment process at step 518. At step 520, the processing system 130 may reduce the available balance of the closed-loop funds 208 by the purchase transaction amount and complete the purchase payment transaction by
communicating with the merchant system 120, for example, via an API.”.

Also, claim 1, limitation ( F ) above in Applicant’s specification para [0025], which discloses “Still referring to FIG. 1, in one embodiment, the POS terminal 110 may be configured to detect whether the payment vehicle 106 is an open-loop payment vehicle, a closed-loop payment vehicle, or a parallel payment vehicle. The POS terminal 110 may interact with the merchant system 120, and/or directly with the processing system 130 to execute electronic payment transactions associated with the payment vehicle 106. The merchant system 120 may be a payment terminal (e.g., a "pin pad"), or, a data server, for example, displaying a merchant's e-commerce store. The user 105 may provide sensitive data associated with the payment vehicle 106 directly, such as at the POS terminal 110 at a retail location, or via, for example, remotely via the browser
115. The browser 115 may interact with the merchant system 120, and/or directly with the processing system 130 to in order to facilitate the execution of payment transactions associated with the payment vehicle 106. The browser 115 may be a client-side
browser on a user computing device, but may also be a client-side app, or any other type of client-side data processor. The browser 115 may also collect data associated with the payment vehicle 106 from the user 105 and transfer the data securely to the transaction network(s) 160 via an intermediary such as the processing system 130. The processing system 130, such as a payment processor, may be an intermediary in this system to ensure validity of a payment request associated with the payment vehicle
106.”.  Similar arguments apply to claims 8 and 15.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, claims 1, 8 and 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept.   Therefore, the claims 1, 8, and 15 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 3,  7, 10, 14, 17 and 20 are also rejected under 35 U.S.C. 101.  Dependent claims 3,  7, 10, 14, 17 and 20 further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 8 and 15 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 3,  7, 10, 14, 17 and 20 clearly further define the abstract idea as stated above. Furthermore, dependent claims 3,  7, 10, 14, 17 and 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1, 3,  7, 8, 10, 14, 15, 17 and 20 are not seen to be statutory.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696